Citation Nr: 1109365	
Decision Date: 03/09/11    Archive Date: 03/17/11	

DOCKET NO.  06-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to the severity of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in 2005 and 2006 from the VARO in Houston, Texas.  

In March 2008, the Board reopened the claim for entitlement to service connection for post-traumatic stress disorder and denied the claim on the merits.  The Board also denied entitlement to a TDIU.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  

In April 2009, the party submitted a Joint Motion to the Court.  In May 2009, the Court issued an Order vacating the March 2008 Board decision to the extent that it denied service connection for PTSD and TDIU and remanded the case to the Board for compliance with instructions set forth in the Joint Motion.  

Subsequently, by rating decision dated in December 2009, service connection for PTSD was granted.  A noncompensable evaluation was assigned, effective September 22, 2004.  A notice of disagreement was not submitted.

In its decision awarding service connection for PTSD dated in September 2009, the Board remanded the issue of the Veteran's entitlement to a TDIU.  The Veteran was accorded an examination by VA and the case has been returned to the Board for appellate consideration.  




.  


FINDINGS OF FACT

1.  Service connection is in effect for the following:  Diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; Fordyce angiokeratoma, rated as noncompensably disabling; and PTSD, also rated as noncompensably disabling.  With consideration of the bilateral factor, a combined disability rating of 60 percent has been in effect since July 5, 2005.  

2.  The Veteran is not unemployable due to his service-connected disabilities alone.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) imposes obligations on VA in terms of its duties to notify and assist claimants in substantiating claims for VA benefits.  VA regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2010).  

Under the VCAA, when VA receipt of a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim.  Those are (1) Veterans status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date for the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  In various letters, including one dated in August 2010, VA has notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to a TDIU.    

The Board notes that the Veteran has been represented in this case by an accredited service organization.  He had the opportunity to present testimony on his own behalf at a hearing before a Veterans Law Judge in January 2008.  A transcript of the proceedings is of record and has been reviewed.  Further, the Veteran was accorded an examination by VA for the express purpose of obtaining an opinion as to whether or not his service-connected disabilities render him unemployable.  This examination was accomplished in September 2010 and it included a complete review of the claims file.  The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist claimants, and that any such violation could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (2004).  Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has thoroughly reviewed all the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and what this evidence shows, or fails to show, on the claim.  The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  

TDIU

Total disability ratings based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

With the various disabilities related to the diabetes, under 38 C. F. R. Section 4.16 (a) (2),  disabilities resulting from common etiology will be considered as one disability. Accordingly, the various problems stemming from the Veteran's diabetes combine to equal a 60 % disability rating.  Thus, the Veteran meets the schedular criteria for a TDIU.  The only question remaining is whether his combined service connected disabilities render him unable to secure and follow a substantially gainful occupation. In this regard there are two recent medical opinions of record and both are unfavorable.

Also, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.1, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363(1993).  

Following  careful review of the evidence of record the Board finds shows that the Veteran is not unemployable solely due to the severity of his service-connected disabilities.  The pertinent medical evidence of record includes the report of examination by a VA physician in May 2010 for the purpose of addressing whether it was at least as likely as not that the Veteran was unemployable because of his diabetes, peripheral neuropathy, erectile dysfunction, and hypertension.  That physician gave an opinion that based on review of the evidence of record, it was less likely than not the disabilities were causing the Veteran's unemployment status.  The examiner opined that the Veteran's overall strength was good and it was reported he was able to walk 30 minutes on a treadmill each day.  The examiner noted that sensation was decreased in the upper and lower extremities and the Veteran complained of dropping things at times.  The examiner believed that were the Veteran given a job that did not require handling items with his hands that could be injurious to him or the workplace, it was less likely as not that the Veteran was unemployable due to the bilateral upper and lower extremity neuropathy.  The examiner also noted there was no functional impairment attributable to the Veteran's hypertension and stated "it is less likely as not that this should cause unemployability."  The examiner further noted that the Veteran was taking medication and had no side effects from the medication.  Further testing of the upper and lower extremities at that time showed no muscle atrophy, no abnormal muscle tone or bulk, no indication of tremors, ticks, or other abnormal movements, no indication of impairment of function of any joint, and no abnormal gait or balance.  It was specifically stated there were no effects attributable to the neuropathy on the Veteran's performance of his usual daily activities.  With regard to the Veteran's employment, it was indicated that he was a mechanic at an Air Force base, but when the base closed in 2000, he retired.  There is no indication this was because of disability. 

The same reason as to why the Veteran stopped working in 2000 was given at the time of psychiatric examination of the Veteran by VA in September 2010.  The reference to the end of the Veteran's working as a jet engineer at the Air Force base gave no indication that there was any association with any physical or psychiatric functional ability impairment.  The Veteran currently referred to depression, suicidal ideation, and poor concentration at times, but his appearance was clean and he was described as neatly groomed and appropriately dressed.  Speech was unremarkable.  Attitude was cooperative and friendly.  Affect was constricted and blunted, and mood was depressed, but attention was intact, he was properly oriented, thought processes were unremarkable, there were no delusions, and he had exceptional good judgment and insight.  The examiner noted that the Veteran's "PTSD may affect employment duties but that he is still employable."  The examiner remarked that the Veteran has debilitating PTSD which affects his life on a daily basis; he needs further psychiatric care to control symptoms..."  However, the examiner concluded that the Veteran "has active PTSD symptoms which affect his job performance; he is employable though..."  Elaboration was not provided.  

In view of the foregoing, the Board finds the assertion by the Veteran that he is unemployable due to service-connected symptoms alone is not credible.  He has not described any symptoms associated with his service-connected disabilities that have precluded him from obtaining or retaining employment.  In fact, it has not been indicated in any way that he stopped working in 2000 at the Air Force base because of disabilities.  Rather, the termination of his employment came because the base closed.  The Board assigns greater probative value to the VA medical opinions because those opinions address the seminal question in this case, that being whether the Veteran is unable to obtain and retain work due to service connected disabilities.  The opinions are also of great probative value because they are the results of interviews with the Veteran and are the firsthand account of his service-connected disabilities and the effects thereof, performed in conjunction with the evaluation of the service-connected disabilities along with review of the claims folder.  An evaluation of the probative value, credibility, and weight, to be attached to the medical opinion is made by the Board as an adjudicator.  In this case, the VA medical opinions are highly probative and the Board notes that the Veteran has not presented any medical or vocational opinions to the contrary.  Accordingly, the claim is denied.  


ORDER

Entitlement to a TDIU is denied.  




           ______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


